PER CURIAM.
In this workers’ compensation case, we affirm the denial of benefits based upon the finding that claimant’s work was not the major contributing cause of her bilateral carpel tunnel syndrome. However, we reverse the denial of benefits based upon the finding that claimant’s work did not produce a disabling aggravation of a preexisting, asymptomatic, condition, and remand for further consideration in light of our decision in J & J Enterprises v. Oweis, 733 So.2d 1149 (Fla. 1st DCA 1999). We note that the judge of compensation claims did not have the benefit of that opinion when called upon to decide this matter.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER and PADOVANO, JJ., concur.